       Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                              :     Civil No. 1:15-CV-918
                                            :
      Plaintiff,                            :
                                            :     (Judge Conner)
            v.                              :
                                            :     (Magistrate Judge Carlson)
COMMONWEALTH OF                             :
PENNSYLVANIA, DEPT. OF                      :
CORRECTIONS, et al.,                        :
                                            :
      Defendants.                           :

                       MEMORANDUM AND ORDER

      I.    Factual Background

      The plaintiff, Dawn Brown, is a former employee of the Pennsylvania

Department of Corrections. In 2015, Brown brought a series of sweeping

workplace discrimination claims against her former employers. The instant case

was not Brown’s first lawsuit against the Department of Corrections. Previously in

2014, Brown had filed a sexual harassment lawsuit against her employer relating to

alleged acts of sexual harassment and retaliation which took place beginning in

2009. Brown v. Dep’t. of Corrections, Civil No. 1:14-CV-201. In 2017, the court

granted summary judgment in favor of all of the defendants, except one defendant




                                        1
       Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 2 of 7




who had not been served by Brown. Brown then voluntarily dismissed her lawsuit

as to this remaining defendant.

      In the meanwhile, Brown filed this second workplace discrimination lawsuit

in 2015. This case has been pending for nearly six years. Over the span of this

longstanding litigation, the remaining claims in Brown’s lawsuit have been

narrowed considerably. At this juncture, Brown’s sole remaining legal claim is an

allegation that she was discharged in July of 2015 in retaliation for the exercise of

her First Amendment rights.

      Brown is now representing herself in this lawsuit, her previous counsel

having withdrawn due to irreconcilable conflicts with the plaintiff. (Docs. 104-

112). In this capacity, acting as her own counsel Brown has filed a spate of

motions, including two pleadings relating to her legal representation. (Docs. 126,

134). In one of these motions, Brown apparently seeks to have her former counsel

pay the counsel fees of any future attorneys. (Doc. 126). The second motion seeks

the appointment of counsel, asserting that Brown is entitled to counsel in this civil

case under the Sixth Amendment to the United States Constitution, which only

applies to criminal prosecutions. (Doc. 134).

       These motions are fully briefed and are, therefore, ripe for resolution. For

the reasons set forth below, the motions will be DENIED, but the denial is entered




                                         2
       Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 3 of 7




without prejudice to reconsideration of Brown’s request for pro bono trial counsel

as this case proceeds.

      II.    Discussion and Order

      Brown’s motions make two requests of the court. First, Brown seems to

request that her prior counsel be compelled to pay the fees of any future counsel.

(Doc. 126). Brown cites no legal authority for the novel proposition that counsel

who has withdrawn from a case with the leave of court must pay a client’s future

counsel fees, and we are unaware of any legal authority that supports this

breathtaking proposition. Therefore, this motion will be DENIED.

      As for Brown’s request for appointment of counsel under the Sixth

Amendment to the United States Constitution (Doc. 134), Brown fundamentally

misunderstands this constitutional provision, which only applies to defendants in

criminal cases. Simply put, the Sixth Amendment provides no basis for

appointment of counsel in a private civil lawsuit. While we appreciate the

plaintiff’s interest in securing court-appointed counsel in this civil lawsuit, we also

recognize that there is neither a constitutional nor a statutory right to counsel for

civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C. § 1915(e)(1) simply

provides that “[t]he court may request an attorney to represent any person unable to

employ counsel.” Under §1915(e)(1), a district court’s appointment of counsel is

                                          3
       Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 4 of 7




discretionary and must be made on a case-by-case basis. Tabron, 6 F.3d at 157-58.

In Parham, the United States Court of Appeals outlined the standards to be

considered by courts when reviewing an application to appoint counsel pursuant to

28 U.S.C. § 1915(e)(1). In passing on such we requests, we must first:

      [D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to
      present his or her own case; (2) the complexity of the legal issues; (3)
      the degree to which factual investigation will be necessary and the
      ability of the plaintiff to pursue such investigation; (4) the amount a
      case is likely to turn on credibility determinations; (5) whether the
      case will require the testimony of expert witnesses; [and] (6) whether
      the plaintiff can attain and afford counsel on h[er] own behalf.

Parham v. Johnson, 126 F.3d at 457.

      There is yet another practical consideration that must be taken into account

when considering motions for appointment of counsel. As the Third Circuit has

aptly observed:

      Finally, in addressing this issue, we must take note of the significant
      practical restraints on the district courts' ability to appoint counsel: the
      ever-growing number of prisoner civil rights actions filed each year in
      the federal courts; the lack of funding to pay appointed counsel; and
      the limited supply of competent lawyers who are willing to undertake
      such representation without compensation. We have no doubt that
      there are many cases in which district courts seek to appoint counsel
      but there is simply none willing to accept appointment. It is difficult
      to fault a district court that denies a request for appointment under
      such circumstances.

Tabron, 6 F.3d at 157. Mindful of this consideration,
                                           4
        Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 5 of 7




       [It has been] emphasize[d] that volunteer lawyer time is extremely
       valuable. Hence, district courts should not request counsel under §
       1915(d) indiscriminately. As the Court of Appeals for the Second
       Circuit has warned: “Volunteer lawyer time is a precious commodity.
       . . . Because this resource is available in only limited quantity, every
       assignment of a volunteer lawyer to an undeserving client deprives
       society of a volunteer lawyer available for a deserving cause. We
       cannot afford that waste.”

Id. (quoting Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989)).

       In this case, our analysis of these factors leads us to conclude that counsel

should not be appointed in this case at the present time. While Brown’s First

Amendment retaliation claim has been found to have sufficient merit to proceed to

trial, it is evident that this claim involves a discrete episode and Brown possesses a

complete and comprehensive knowledge of the facts surrounding this incident.

Brown also has proven to be an active and energetic litigant, who plainly has her

own perception of how she wishes to present her claims. Thus at least three of the

factors we must consider—(1) the plaintiff's ability to present his or her own case;

(2) the complexity of the legal issues; (3) the degree to which factual investigation

will be necessary and the ability of the plaintiff to pursue such investigation—

weigh against appointment of counsel. Further, it is unlikely that expert witness

testimony will be necessary in this case and the extent to which Brown cannot

afford counsel is unknown at this time. Therefore, these considerations are entitled

to little weight in this case.


                                          5
       Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 6 of 7




      There are, however, several countervailing considerations that suggest that

we should refrain from endeavoring to appoint counsel. First, Brown’s

acrimonious history with her prior counsel indicates that Brown wishes to be the

architect of her case and may not be amenable to the advice of counsel when that

advice conflicts with her own predilections. Second, Brown’s attempt to try to

force her prior counsel to pay her future legal fees makes it highly unlikely that any

pro bono volunteer would be willing to undertake this assignment. Third,

appointment of counsel at this late date would necessarily delay this resolution of

this six-year-old lawsuit, a result that does not promote the interests of the parties

or the needs of the court.

      Given these countervailing considerations, we will DENY the request to

appoint counsel in this case but do so without prejudice to reconsideration of this

question by the trial judge as this case proceeds forward.

      Accordingly, for the reasons set forth above, IT IS ORDERED as follows:

      1. Brown’s motion that her prior counsel be compelled to pay the fees of

          any future counsel (Doc. 126) is DENIED.

      2. Brown’s motion for appointment of counsel, (Doc. 134) is DENIED

          without prejudice to reconsideration by the trial judge as this case

          proceeds..




                                          6
 Case 1:15-cv-00918-CCC Document 149 Filed 02/12/21 Page 7 of 7




SO ORDERED this 12th day of February 2021.


                             S/Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                               7
